___________

                                    No. 95-2648
                                    ___________

Kevin Lamont Evans,                      *
                                         *
              Appellant,                 *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
City of Columbia, Mo; City of            *   Western District of Missouri.
Columbia Police Dept.; Randy             *
McMillen, #126; Dianne Anliker,          *           [UNPUBLISHED]
#182; Doug Parsons, #108; Jay            *
Bramblett, #162; Todd Grimes,            *
                                         *
              Appellees.                 *


                                    ___________

                      Submitted:    December 5, 1995

                           Filed:   March 27, 1996
                                    ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Missouri inmate Kevin L. Evans appeals the district court's dismissal
as frivolous of his 42 U.S.C. § 1983 action.         We reverse.
     Evans filed this pro se complaint alleging he was charged with, and
subsequently convicted of, robbery after witnesses identified him in a
photographic line-up.       He asserted that his due process rights were
violated, as police officers "purposely misplaced" the line-up photos, and
the prosecution introduced a different set of photos at trial.          Evans
expressly stated that he sought relief in the form of damages only.
      Citing Heck v. Humphrey, 114 S. Ct. 2364, 2372 (1994), the district
court dismissed the complaint without prejudice pursuant to 28 U.S.C. §
1915(d), reasoning that Evans's claim for damages was not cognizable under
section 1983, as it was an indirect challenge to his length of confinement
and he had not alleged his conviction had been invalidated.       On appeal,
Evans argues that he was not attacking his underlying conviction; rather,
he was seeking to recover damages for the mental anguish and emotional
distress he suffered as a result of the violation of his rights.


      The district court abused its discretion in dismissing the complaint,
see Cokeley v. Endell, 27 F.3d 331, 332 (8th Cir. 1994) (standard of review
for § 1915(d) dismissal), as Evans's procedural due process claim has an
arguable basis in fact and law.   See Neitzke v. Williams, 490 U.S. 319, 325
(1989).     Contrary to the district court's conclusion, the Heck Court
explicitly stated that section 1983 claims "for using the wrong procedures,
[rather than] for reaching the wrong result," are cognizable.      Heck, 114
S.   Ct.   at 2370, 2372 (damages claims which would necessarily imply
invalidity of conviction are not cognizable under § 1983 unless conviction
has been invalidated; damages claims challenging procedures used to deprive
prisoners of good-time credits survive); see also Armento-Bey v. Harper,
68 F.3d 215, 216 (8th Cir. 1995) (per curiam) (same).


      Accordingly, we reverse.


      A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-